 Case 2:21-cv-02277-VAP-MRW Document 14 Filed 07/12/21 Page 1 of 3 Page ID #:43




 1 L. Paul Mankin (SBN 264038)
 2 Joseph Rocco (SBN 326862)
     Law Office of Paul Mankin, APC
 3 4655 Cass St., Ste. 410
 4 San Diego, CA 92109
   Phone: (800)-219-3577
 5
   Facsimile: (323) 207-3885
 6 pmankin@paulmankin.com
 7 Attorney for Plaintiff
   Garon Cockrell
 8
 9
                          UNITED STATES DISTRICT COURT
10
                          CENTAL DISTRICT OF CALIFORNIA
11
12 GARON COCKRELL,                            )      Case No.: 2:21-cv-02277-VAP-
                                              )      MRW
13                                            )
                     Plaintiff,               )
14                                            )      NOTICE OF SETTLEMENT
           vs.                                )
15                                            )
                                              )
16                                            )
   DIRECT RECOVERY SERVICES,                  )
17                                            )
   L.L.C., and DOES 1 through                 )
18 10,inclusive,                              )      Hon.: Virginia A. Phillips
                                              )      Court Room: 8A
19                                            )
                  Defendant.                  )
20                                            )
                                              )
21
22
           TO THE COURT, ALL PARTIES, AND COUNSEL FOR ALL
23
     PARTIES: PLEASE TAKE NOTICE that Plaintiff, GARON COCKRELL, an
24
     individual, and Defendant DIRECT RECOVERY SERVICES, L.L.C.,
25
     (“Defendant”), have reached an agreement in principle to resolve all claims
26
     between Plaintiff and Defendant pending in this action. Plaintiff requests that this
27
28


                                    NOTICE OF SETTLEMENT- 1
  Case 2:21-cv-02277-VAP-MRW Document 14 Filed 07/12/21 Page 2 of 3 Page ID #:44




 1 honorable Court allow (45) days for the dispositive documentation to be filed.
 2 This Court shall retain jurisdiction over this matter until fully resolved.
 3
 4 Respectfully submitted,
 5
 6 Date: July 12, 2021                      LAW OFFICE OF PAUL MANKIN, APC
 7
 8                                          __/s/ L. Paul Mankin_____
 9                                          L. Paul Mankin, Esq.
10                                          Attorney for Plaintiff,
                                            GARON COCKRELL
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                   NOTICE OF SETTLEMENT- 2
  Case 2:21-cv-02277-VAP-MRW Document 14 Filed 07/12/21 Page 3 of 3 Page ID #:45




 1
                                          PROOF OF SERVICE
 2
           I am employed in the County of San Diego, State of California. I am over the age of 18
 3 and not  a party to the within action. My business Address is 4655 Cass St., Ste. 410, San Diego,
   Ca 92109.
 4
 5         On July 12, 2021, I served the following document(s) described as: NOTICE OF
   SETTLEMENT on all interested parties in this action by placing:
 6
           [X]     a true copy
 7         [ ]     the original thereof enclosed in sealed envelope(s) addressed as follows:
 8
                       Service List                                  DEFENDANT:
 9 Elle Gusman                                            DIRECT RECOVERY SERVICES,
   Direct Recovery Services                               L.L.C.,
10 P.O. Box 14
11 Two Harbors, MN 55616
   egusman@directrecovery.org
12
          X / (By Mail Service) I am readily familiar with this firm’s practice of collection and
13        processing correspondence for mailing. It is deposited with the United States Postal
14        Service on that same day in the ordinary course of business with postage thereon fully
          prepaid at San Diego, California.
15
          []      I am readily familiar with the firm’s practice for collection and processing
16
          correspondence for mailing. Under that practice, this document will be deposited with
17        the FedEx on this date with postage thereon fully prepaid at San Diego, California in the
          ordinary course of business. I am aware that on notion of the party served, service is
18        presumed invalid if postal cancellation date or postage meter date is more than one day
          after date of deposit for mailing in affidavit.
19
20         []      BY PERSONAL SERVICE

21         []      I personally served the documents on Defendant at their place of business.
22
           [X]    STATE – I declare under penalty of perjury under the laws of the State of
23         California that the above is true and correct.
24         Executed on July 12, 2021, at San Diego, California.
25
26
27
                                  By: ________________________________
28                                            Joseph Rocco, Esq.


                                       NOTICE OF SETTLEMENT- 3
